MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Sep 29 2017, 8:02 am

court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Mark Small                                               Maggie L. Sadler
Indianapolis, Indiana                                    Clark Quinn Moses Scott &
                                                         Grahn, LLP
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jenny Anne Lee,                                          September 29, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         49A04-1609-DR-2107
        v.                                               Appeal from the Marion Superior
                                                         Court
Paul William Lee,                                        The Honorable Timothy Oakes,
Appellee-Respondent.                                     Judge
                                                         The Honorable Therese Hannah,
                                                         Commissioner
                                                         Trial Court Cause No.
                                                         49D02-1201-DR-209



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017    Page 1 of 13
                                       Statement of the Case
[1]   Jenny Anne Lee (“Mother”) attempts to appeal the trial court’s grant of Paul

      Lee’s (“Father”) motion to reconsider its order granting Mother’s change of

      judge motion. However, because the trial court’s order granting Father’s

      motion to reconsider was neither a final judgment nor an appealable

      interlocutory order, Mother has forfeited her right to appeal. We decline to

      disregard this forfeiture or to issue an advisory opinion on this premature

      appeal, and we dismiss the appeal.

[2]   We dismiss.


                                                     Issue
              Whether Mother has forfeited her right to this appeal because the
              trial court’s order granting Father’s motion to reconsider was
              neither a final judgment nor an appealable interlocutory order.


                                                     Facts
[3]   Mother and Father were married in August 1998. They are the parents of

      daughter O.L., who was born in September 1999; son P.L., who was born in

      September 2001; son Pa.L., who was born in October 2003; son M.L., who was

      born in December 2005; son K.L., who was born in November 2007; and

      daughter E.L., who was born in April 2010.

[4]   In January 2012, Mother filed a dissolution petition. Two years later, in

      January 2014, the parties entered into a mediated settlement agreement, which

      the trial court approved. Pursuant to the terms of this agreement, Mother

      Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017   Page 2 of 13
      received sole custody of the parties’ children, who were to attend school in

      Zionsville. The parties also agreed that Father would pay $525.00 per week in

      child support.


[5]   In September 2015, Mother filed a notice of intent to relocate the children from

      Zionsville to Nineveh in Brown County on or after October 31, 2015. One

      month later, in October 2015, Father filed an objection to Mother’s intent to

      relocate as well as a request for an emergency temporary restraining order

      hearing, wherein he moved to modify custody of the children. In November

      2015, the trial court issued an order temporarily prohibiting the relocation of

      the children and scheduled the matter for a hearing in December 2015.

[6]   Following that hearing, the trial court issued an order granting Mother’s request

      to relocate the children to Brown County. In its order, the trial court concluded

      that Mother’s purchase of a home in Nineveh was an attempt to provide some

      stability in her children’s lives. The trial court found “compelling Mother’s

      testimony that she [was] attempting to create in Nineveh a life for the children

      that she [could] afford.” (Appellee’s App. Vol. 2 at 34). The trial court further

      concluded that the proposed relocation was made in good faith and for a

      legitimate reason. The order also provided for the appointment of a Guardian

      Ad Litem (“GAL”) and set the matter for a status hearing in June 2016 to

      determine how the children were adjusting to their new home.

[7]   One week after the trial court granted Mother’s request to relocate, Father filed

      a motion to correct error wherein he argued that the trial court had erred in


      Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017   Page 3 of 13
      finding that Mother’s proposed relocation was made in good faith and for a

      legitimate reason. He asked the trial court to correct its error and modify

      custody of the children in his favor. After several continuances, the trial court

      held a hearing on Father’s motion to correct error on July 26, 2016, and heard

      evidence from both parents concerning the children’s status since their

      relocation to Ninevah. At the hearing, Father orally moved for a modification

      of custody, parenting time, and child support and stated that a written motion

      would soon follow. The trial court did not rule on the motion to correct error

      and scheduled a hearing for Father’s modification motion on August 9, 2016.

      Both parents stipulated that their testimony at the July 26 hearing and the GAL

      report would be included in the hearing. Father filed the written motion to

      modify custody, parenting time, and child support on July 29.

[8]   Less than a week before the hearing, Mother filed a motion for a continuance.

      Both Father and the GAL objected to the motion, and the trial court denied it.

      The morning of the hearing, Mother filed a motion for change of judge

      pursuant to Indiana Trial Rule 76, which the trial court initially granted. That

      same day, Father filed a motion to reconsider the order granting Mother’s

      change of judge motion and a request for a ruling on his pending motion to

      correct error. On August 12, 2016, the trial court issued an order (“August 12

      Order”) that granted both Father’s motion to reconsider and his motion to

      correct error. The trial court scheduled a hearing on September 27, 2016, to

      hear evidence on Father’s motion to modify custody.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017   Page 4 of 13
[9]    In the meantime, on September 15, 2016, Mother filed a motion asking the trial

       court to certify the August 12 Order for interlocutory appeal. Mother also filed

       in this Court a Notice of Appeal to initiate a direct appeal of the August 12

       Order. In addition, Mother filed a motion to continue the September 27

       hearing.

[10]   Father responded with a motion for clarification of the August 12 Order and an

       objection to Mother’s motion to continue. On September 23, the trial court

       granted Mother’s motion to continue and scheduled an October 4 hearing on

       the following pending motions: (1) Mother’s motion to certify the August 12

       Order for interlocutory appeal; (2) Father’s motion for clarification of the

       August 12 Order; and (3) Father’s motion for modification of child custody.

[11]   On September 28, Mother filed another motion for a continuance as well as a

       motion to stay the August 12 Order pending appellate review. Father filed an

       objection to both motions. On September 30, the trial court held a hearing on

       Mother’s motions to continue the hearing, to stay the proceedings pending

       appeal, and to certify the interlocutory order for appeal. That same day, after

       the hearing, the trial court denied all her motions.

[12]   Also that day, Mother filed in this Court an emergency motion to stay the

       August 12 Order and trial court action pending appellate review. Mother

       specifically argued that whether the trial court properly vacated its order that

       allowed Mother to relocate and whether the trial court properly denied Mother

       a change of judge were important legal issues that needed to be resolved by the


       Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017   Page 5 of 13
       Indiana Court of Appeals. While that motion was pending in this Court, the

       trial court held a hearing on Father’s petition to modify custody on October 4.

       The trial court issued an order on Father’s custody modification on October 6.

       Specifically, the trial court granted Father’s petition to modify the custody of

       the parties’ five youngest children. However, the trial court stayed the effect of

       the order because Mother had filed a direct appeal of the August 12 Order. The

       following day, October 7, 2016, this Court granted Mother’s emergency motion

       to stay the August 12 Order and trial court action pending appellate review.

       Mother now attempts to appeal the trial court’s August 12 Order. Specifically,

       she appeals the trial court’s grant of Father’s motion to reconsider its prior order

       granting Mother’s change of judge motion.


                                                   Decision
[13]   Mother argues that the trial court erred when it granted Father’s motion to

       reconsider its prior grant of Mother’s motion to change judge. However, at the

       time Mother attempted to appeal the August 12 Order, issues and motions

       remained concerning the relocation and custody of the parties’ six children.

       The August 12 Order therefore failed to “dispose[] of all issues as to all parties,

       to the full extent of the court to dispose of the same, and put[] an end to the

       particular case as to all of such parties and all of such issues.” See State ex rel.

       Neal v. Hamilton Circuit Court, 248 Ind. 130, 134, 224 N.E.2d 55, 57 (1967). See




       Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017   Page 6 of 13
       also Ind. App. Rule 2(H).1 Because the August 12 Order did not dispose of all

       issues as to all parties, and the trial court did not direct entry of judgment of

       Trial Rule 54(B), the August 12 Order was not a final judgment.

[14]   If an order is not a final judgment, then an appellant may appeal the order only

       if it is an appealable interlocutory order. See Adoption of S.J., 967 N.E.2d 1063,

       1066 (Ind. Ct. App. 2012). This Court reviews interlocutory orders under the

       conditions described in Indiana Appellate Rule 14. The purpose of this rule, as

       is the purpose of Trial Rule 54(B), “is to avoid piecemeal litigation and appeal

       of various issues in a case and to preserve judicial economy by protecting

       against the appeal of orders that are not yet final.” Paulson v. Centier Bank, 704

       N.E.2d 482, 488 (Ind. Ct. App. 1998), trans. denied.


[15]   Pursuant to Appellate Rule 14, there are three instances where this Court

       reviews interlocutory orders. First, we review interlocutory orders when the




       1
           Indiana Appellate Rule 2(H) provides that a judgment is final if:

                  (1) it disposes of all claims as to all parties;
                  (2) the trial court in writing expressly determines under Trial Rule 54(B) or Trial Rule
                  56(C) that there is no just reason for delay and in writing expressly directs the entry of
                  judgment (i) under Trial Rule 54(B) as to fewer than all the claims or parties, or (ii) under
                  Trial Rule 56(C) as to fewer than off the issues, claims or parties;
                  (3) it is deemed final under Trial Rule 60(C);
                  (4) it is a ruling on either a mandatory or permissive Motion to Correct Error which was
                  timely filed under Trial Rule 59 or Criminal Rule 16; or
                  (5) it is otherwise deemed final by law.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017              Page 7 of 13
       right is provided by statute. See App. R. 14(D). Second, we review

       interlocutory orders when the trial court certifies the order and we accept it. See

       App. R. 14(B). Lastly, we review interlocutory orders when the order is one of

       the nine enumerated types that may be appealed as a “matter of right.” See

       App. R. 14(A).

[16]   Here, Mother has not directed us to a statute that provides her a right to review,

       and we will not undertake her burden of searching the Indiana Code to

       establish that such a statute exists. See Young v. Estate of Sweeney, 808 N.E.2d

       1217, 1220 (Ind. Ct. App. 2004). Thus, the August 12 Order is not an

       appealable interlocutory order under App. R. 14(D).


[17]   Acknowledging that the August 12 Order was a permissive interlocutory order

       pursuant to Appellate Rule 14(B), Mother asked the trial court to certify the

       order for interlocutory appeal. However, the trial court had the discretion to

       deny that motion and did so. Accordingly, the August 12 Order is not

       appealable under App. R. 14(B).

[18]   Lastly, Mother has not mentioned any of the nine grounds listed in Rule 14(A)

       for appeals as a matter of right, and a comparison of the appealed order and the

       enumerated list reveals no basis for an appeal of right. Because Mother’s

       appeal is not properly before this Court pursuant to Appellate Rule 14, Mother




       Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017   Page 8 of 13
       has forfeited her appeal.2 Accordingly, we dismiss it. See Young, 808 N.E.2d at

       1220.


[19]   Dismissed.

[20]   Brown, J., concurs.


       May, J., dissents with opinion.




       2
         Previous cases have discussed this Court’s lack of jurisdiction over premature or interlocutory orders. See
       Young, 808 N.E.2d at 1220. However, recently in In re D.J. v. Ind. Dep’t of Child Servs., 68 N.E.3d 574, 578
       (Ind. 2017), the Indiana Supreme Court discussed the distinction between “jurisdiction” and “forfeiture” and
       explained that an appellant’s untimely notice of appeal results in the forfeiture of an appellant’s right to
       appeal, not the divesture of an appellate court’s jurisdiction. Id. at 579. The D.J. Court further explained that
       when an appellant has forfeited his right to appeal, our appellate courts retain “jurisdiction to disregard the
       forfeiture and resolve the merits” of the untimely appeal. Id. The Court, however, emphasized that “it is
       never error for an appellate court to dismiss an untimely appeal[.]” Id.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017           Page 9 of 13
ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Mark Small                                               Maggie L. Sadler
Indianapolis, Indiana                                    Clark Quinn Moses Scott &
                                                         Grahn, LLP
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jenny Anne Lee,                                          Court of Appeals Case No.
                                                         49A04-1609-DR-2107
Appellant-Petitioner,

        v.

Paul William Lee,
Appellee-Respondent.




May, Judge, Dissenting




Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017 Page 10 of 13
[21]   I agree with the majority that Mother’s disregard for proper procedure has

       resulted in forfeiture of her appeal. However, as noted in the majority opinion,

       our court may retain “jurisdiction to disregard the forfeiture and resolve the

       merits” of an untimely appeal. In re D.J. v. Ind. Dep’t of Child Servs., 68 N.E.3d

       574, 579 (Ind. 2017). Due to the contentious nature of the matter before us and

       in the interest of judicial economy, I believe we should address the issue

       whether the trial court erred as a matter of law when it reversed its decision to

       grant Mother’s motion for change of judge. Therefore, I respectfully dissent.

[22]   The issue here is whether Mother’s motion for change of judge was timely.

       Thus, it “presents a purely legal question involving construction of the Indiana

       Trial Rules that we review de novo.” Johnson Cty. Rural Elec. Membership Corp.

       v. S. Cent. Indiana Rural Elec. Membership Corp., 883 N.E.2d 141, 143 (Ind. Ct.

       App. 2008). Regarding a motion for a change of judge, Indiana Trial Rule

       76(B) provides, in relevant part:

               In civil actions, where a change may be taken from the judge,
               such change shall be granted upon the filing of an unverified
               application or motion without specifically stating the ground
               therefor by a party or his attorney. Provided, however, a party
               shall be entitled to only one [1] change from the judge. After a
               final decree is entered in a dissolution of marriage case or
               paternity case, a party may take only one change of judge in
               connection with petitions to modify that decree, regardless of the
               number of times new petitions are filed.


[23]   After initially granting Mother’s request for a new judge, the trial court issued

       an order reconsidering its decision and vacated its order granting Mother’s

       Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017 Page 11 of 13
       request for a new judge. The trial court relied on Indiana Trial Rule 76(C)(5),

       which provides:

               [W]here a party has appeared at or received advance notice of a
               hearing prior to the expiration of the date within which a party
               may ask for a change of judge or county, and also where at said
               hearing a trial date is set which setting is promptly entered on the
               Chronological Case Summary, a party shall be deemed to have
               waived a request for change of judge or county unless within
               three days of the oral setting the party files a written objection to
               the trial setting and a written motion for change of judge or
               county[.]


[24]   The trial court found, in support of its decision to deny:

               16. The Court FINDS that Mother, by counsel, appeared at the
               July 26, 2016, hearing when the Court set a hearing on Father’s
               motion for modification of custody for August 9, 2016. Pursuant
               to the trial rule, Mother had three days after the oral setting of the
               hearing to move for change of judge.


               17. Mother failed to move for change of judge until August 9,
               2016, rendering her motion untimely. Since Mother’s motion for
               change of judge made pursuant to T.R. 76 was untimely, it
               cannot deprive this court of jurisdiction to rule on pending
               matters.


       (Appellant’s App. Vol. II at 106-7) (emphasis in original).

[25]   Mother attempts to parse the meanings of “notice” and “hearing.” She

       contends because a portion of the proceedings before the court at the time the

       court scheduled the August 9, 2016, hearing on Father’s presumptive motion to

       modify custody, parenting time, and child support was off-the-record, that
       Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017 Page 12 of 13
       proceeding was not a “hearing.” However, Father points to at least two places

       in the record - the court’s order and Mother’s motion - that reference the July

       26, 2016, proceeding as a “hearing.” (See Appellee’s App. Vol. 2 at 53, 62.)


[26]   Further, Mother claims she was not put on “notice” of the August 9 hearing

       date by the trial court’s oral statement, “Father moves on the record for a

       motion to modify custody, parenting time and child support. The court sets this

       matter for hearing on 8-9-16 at 9:00 a.m. The oral motion to be followed up

       with a written filing.” (Tr. Vol. II at 165.) The record shows Mother knew

       there was a hearing scheduled on Father’s petition to modify custody, parenting

       time, and child support. Her counsel was at the July 26, 2016, hearing. Mother

       filed a motion to continue the August 9 hearing on August 4, 2016. When she

       was unsuccessful, she filed a motion for change of judge on August 9. Mother

       has not directed this court to any case law to suggest the actions taken in this

       case do not constitute sufficient “notice.”

[27]   I respectfully dissent to address the issues of this case on the merits and would

       affirm the decision of the trial court and not dismiss the appeal outright.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1609-DR-2107 | September 29, 2017 Page 13 of 13